Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The present amendment, filed on April 25, 2022, in which claims 1-6 were
presented for examination, of which claims 1 and 6 were amended is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive. 
Applicants 1st Argument: Rejection of Independent Claim 1 and Dependent Claim 2. The Patent Office 
contends that Doody discloses an elastic cord, which it argues is the "combination of 7, 8, and 15... ." However, elements 7 and 8 of Doody are described as leather "instep straps" that are "treated with an oily or fatty substance ...." (pg. 2, col. 1, lines 17-21). Elements 7 and 8 are not an "elastic cord" as claimed by the Applicant. Since elements 7 and 8 are not an "elastic cord," and since elements 7 and 8 are shown coupled to a ring (see Fig. 1 of Doody), Doody also fails to teach an elastic cord that is secured to a ring, as required by Applicant in independent claim 1. 
6Patent App. No. 17/099,095
Examiners Response: Examiner respectfully disagrees. Doody discloses part of the elastic cord, (combination of 7, 8 , and 15), specifically element 15, is stated as being elastic in Page 2, Col. 1, lines: 5-8, while elements 7 and 8 are made of “leather”, and a ring, 13. Examiner notes one of ordinary skill in the art would recognize leather straps are well known in the art as being elastic to a degree.

Applicants 2nd Argument: Applicant believes that the Patent Office has failed to consider that Applicant's invention is designed to be worn over footwear already being worn by a user, whereas, Doody and Shea are sandals intended to be worn a user's bare feet. A prior art reference must be considered as a 
whole, including those portions that would lead away from the claimed invention. MPEP 2141.02, citing W.L. Gore & Assoc. Inc, v. Garlock, Inc. 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert denied, 469 U.S. 851 (1984). "...a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in 
the prior art." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1741 (2007). [I]f the proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, there is no suggestion or motivation to make the proposed modification. In re Gordon, 
733 F.2d 900 (Fed. Cir. 1984). 
Examiners Response: Examiner respectfully disagrees. Examiner notes its well known in the art that sandals can be combined with “socks”, which are known to be “articles of footwear”.

Applicants 3rd Argument: Rejection of Independent Claim 6. The Patent Office rejected independent claim 6 as being unpatentable over Shea in view of Davenport. Applicant has amended independent claim 6 to include a plurality of nodes extending from the top side of at least one of the fore foot area, the middle foot area, and the heel foot area, wherein the nodes are configured to provide traction between the user's footwear and the unitary elastic sling. Applicant has also amended the preamble to clarify that the elastic sling is configured to be worn over a user's footwear. Applicant contends that neither Shea nor Davenport disclose or teach nodes extending from a top side of a sandal or sling.
Examiners Response: Examiner explains below how amended limitation of claim 6 is disclosed by Davenport (US Patent 2,685,141) and Austin (US Patent 10,687,584)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Doody (US Patent 1,407,992) in view of Shea (US Patent 2,193,943).
Regarding claim 1, Doody discloses a spikeless traction sling (combination of 1, 3, 4, 5, 6, 7, 8, 9, and 15, examiner notes “spikes” are not present in the sole, 1, Fig. 4) configured to be worn over an article of footwear (“configured to…footwear” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, examiner notes its well known in the art that sandals can be combined with “socks”, which are known to be “articles of footwear”), comprising: 
a unitary sling (combination of 1, 3, 4, 5, 6, 7, 8, 9, and 15) comprising a fore foot section (see annotated Fig. 1 below), a middle foot section (see annotated Fig. 1 below), a heel foot 5section (see annotated Fig. 1 below), a top side (see annotated Fig. 1 below), a bottom side (see annotated Fig. 1 below), a toe wing (4), a heel wing (9), a left front wing (6), a right front wing (5), 
the toe wing (4) defining a securing void (see annotated Fig. 1 below), 
the heel wing (9) defining a securing void (see annotated Fig. 1 below), 
the left front wing (6) defining a securing void (see annotated Fig. 1 below), 
10the right front wing (5) defining a securing void (see annotated Fig. 1 below),  
a ring (13) secured within the toe wing securing void (see annotated Fig. 1 below), the left front wing securing void (see annotated Fig. 1 above), and the right front wing securing void (see annotated Fig. 1 below); 
15an elastic cord (combination of 7, 8, and 15, Page 2, Col. 1, lines: 5-8) secured to the ring (13) that has a first end (see annotated Fig. 1 below) and a second end (see annotated Fig. 1 below, examiner notes the “first end” and “second end” are within element 9); 
the first end of the elastic cord (see annotated Fig. 1 below) terminates within the heel wing securing void (see annotated Fig. 1 below); 
the second end of the cord (see annotated Fig. 1 below) terminates within the heal wing securing void (see annotated Fig. 1 below).

    PNG
    media_image1.png
    477
    583
    media_image1.png
    Greyscale

Fig. 1-Examiner Annotated

Doody does not disclose an elastic sling.
However, Shea teaches yet another spikeless traction sling, wherein Shea teaches a unitary elastic sling (Page 1, col. 1, line: 55- col. 2, line: 4, and Col. 2, lines: 13-20, combination of 1, 3, 7, 8, 9, and 14), the sling comprising a left rear wing (7, Fig. 4) and a right rear wing (7), the toe wing (see annotated Fig. 4 below) defining one or more elongated apertures (10), the left front wing (see annotated Fig. 4 below) defining one or more elongated apertures (12), the left rear wing (7) defining one or more elongated apertures (see annotate Fig. 4 below) and a securing void (see annotate Fig. 4 below), the right front wing (see annotated Fig. 4 below) defining one or more elongated apertures (12), the right rear wing (7) defining one or more elongated apertures (see annotate Fig. 1 below) and a securing void (see annotate Fig. 1 below); the first end of the cord (see annotated Fig. 1 below) engages the left rear wing securing void (see annotated Fig. 1 below), the second end of the cord (see annotated Fig. 1 below) engages the right rear wing securing void (see annotated Fig. 1 below),
20the fore foot section bottom side (see annotated Fig. 2 below) defining a traction pad securing area wherein a rubber fore foot traction pad (1, Fig. 2) is therein secured (examiner notes the annotated “traction pad” is integrally secured when formed); and, 
the heel foot section bottom side (see annotated Fig. 2 below) defining a traction pad securing area wherein a rubber traction pad (1, Fig. 2) is therein secured (examiner notes the annotated “traction pad” is integrally secured when formed).

    PNG
    media_image2.png
    351
    493
    media_image2.png
    Greyscale

Fig. 1. Examiner Annotated


    PNG
    media_image3.png
    260
    569
    media_image3.png
    Greyscale

Fig. 2-Examiner Annotated


    PNG
    media_image4.png
    449
    656
    media_image4.png
    Greyscale

Fig. 4-Examiner Annotated

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sling as disclosed by Doody, by making the sling elastic and incorporating a left and right rear wing with one or more elongated apertures as taught by Shea, in order to enhance the structural integrity of the sling.

Regarding claim 2, Doody in view of Shea disclose the first end (see annotated Fig. 1 above of Doody) and second end of the cord (see annotated Fig. 1 above) overlap within the heal wing securing void (see annotated Fig. 1 above).  


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Doody in view of Shea, further in view of Smith (US Patent 5,836,090), hereinafter Smith.
Regarding claim 3, Doody in view of Shea disclosed the invention substantially as claimed above.
They do not disclose the first end and the second end of the cord are secured within the heel wing securing void by stitching.  
However, Smith teaches yet another spikeless article of footwear, wherein Smith teaches a first end (see annotated Fig. 2 below) and a second end of the cord (see annotated Fig. 2 below) are secured within the heel wing (see annotated Fig. 2 below) securing void by stitching (Col. 4, lines: 4-11).  

    PNG
    media_image5.png
    428
    673
    media_image5.png
    Greyscale

Fig. 2-Examiner Annotated
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second end of the cord as disclosed by Doody in view of Shea, by stitching the ends to the heel wing as taught by Smith, in order to prevent the cord from inadvertently uncoupling while in use.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Doody in view of Shea, further in view of Davenport (US Patent 2,685,141), hereinafter Davenport.
Regarding claim 54, Doody in view of Shea disclose the invention substantially as claimed above.
They do not disclose stitching.
However, Davenport teaches yet another spikeless traction sling, wherein Davenport teaches the fore foot traction pad (see annotated Fig. 2 below, examiner notes the “traction pad” is shown with annotated area) is secured to the fore foot section bottom side (see annotated Fig. 2 below) by stitching (32 and 34) around an outer perimeter of the fore foot traction pad (see annotated Fig. 2 above) and making two longitudinal stitching runs (Col. 3, lines: 9-16, examiner notes “two longitudinal stitching runs” are shown in Fig. 2, and the limitation “stitching around an outer perimeter of the fore foot traction pad and making two longitudinal stitching runs”, renders this claim a product-by-process claim. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)). 

    PNG
    media_image6.png
    366
    620
    media_image6.png
    Greyscale

Fig. 2-Examiner Annotated

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the traction pads as disclosed by Doody in view of Shea, by utilizing pads stitched onto the sling as taught by Davenport, in order to replace pads when damaged.

Regarding claim 5, Doody in view of Shea and Davenport disclose the heel foot traction pad (see annotated Fig. 2 above of Davenport, examiner notes the “traction pad” is shown with annotated area) is secured to the heel foot section bottom side (see annotated Fig. 2 above) by stitching (32 and 34) around an outer perimeter of the heel foot 10traction pad (see annotated Fig. 2 above)and making in addition a longitudinal stitching run (Col. 3, lines: 9-16, examiner notes “a longitudinal stitching runs” is shown in Fig. 2, the limitation “stitching around an outer perimeter of the heel foot 10traction pad and making in addition a longitudinal stitching run”, renders this claim a product-by-process claim. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shea in view of Davenport and Austin (US Patent 10,687,584).
Regarding claim 6, Shea discloses a spikeless traction sling (shown in Fig. 1) configured to be worn over a user’s footwear (“configured to…footwear” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, examiner notes its well known in the art that sandals can be combined with “socks”, which are known to be “footwear”), comprising: 
a unitary elastic sling (Page 1, col. 1, line: 55- col. 2, line: 4, and Col. 2, lines: 13-20, combination of 1, 3, 7, 8, 9, and 14) configured to stretch over footwear (“configured to…footwear” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function) comprising a fore foot area (see annotated Fig. 1 below), a middle foot area (see annotated Fig. 1 below), a heel foot area (see annotated Fig. 1 below), a top side (see annotated Fig. 1 below), a bottom side (see annotated Fig. 1 below), the bottom fore foot area (see annotated Fig. 1 below) defining a forefoot traction pad securing area (see annotated Fig. 2 below), the bottom heel foot area (see annotated Fig. 1 below) 15defining a heel foot traction pad securing area (see annotated Fig. 2 below); 
a fore foot rubber traction pad (1, Fig. 2); 
a heel foot rubber traction pad (1, Fig. 2);
wherein the fore foot rubber traction pad (1) is secured to the fore foot traction pad (see annotated Fig. 2 below) securing area; and, 
wherein the heel foot rubber traction pad (1) is secured to the heel foot traction pad (see annotated Fig. 2 below) securing area.

    PNG
    media_image7.png
    485
    814
    media_image7.png
    Greyscale

Fig. 1-Examiner Annotated


    PNG
    media_image8.png
    313
    657
    media_image8.png
    Greyscale

Fig. 2-Examiner Annotated

Shea does not explicitly disclose a fore foot rubber traction pad having a maximum coefficient of friction greater than 6.5; a heel foot rubber traction pad having a maximum coefficient of friction greater than 6.5. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that the pads would have a maximum coefficient of friction greater than 6.5, since the device of the prior art discloses substantially all of the claimed structural elements and therefore is fully capable of performing the claimed function. 
Shea does not disclose stitching.
However, Davenport teaches yet another traction sling, wherein Davenport teaches the fore foot traction pad (see annotated Fig. 2 above of Davenport) is secured to the fore foot section bottom side (see annotated Fig. 2 above) by stitching (32 and 34) around an outer perimeter of the fore foot traction pad (see annotated Fig. 2 above) and making two longitudinal stitches runs such that the longitudinal stitches generally trifurcate the fore foot traction pad (Col. 3, lines: 9-16, examiner notes the limitation is shown in annotated Fig. 2 above); and, 
Wherein the heel foot traction pad (see annotated Fig. 2 above of Davenport) is secured to the heel foot section bottom side (see annotated Fig. 2 above) by stitching (32 and 34) around an outer perimeter of the heel foot 10traction pad (see annotated Fig. 2 above)and making in addition a longitudinal stitch such that the longitudinal stitch generally bifurcate the fore foot traction pad (Col. 3, lines: 9-16, examiner notes the limitation is shown in annotated Fig. 2 above. The limitations “making two longitudinal stitches runs such that the longitudinal stitches generally trifurcate the fore foot traction pad” and “making in addition a longitudinal stitch such that the longitudinal stitch generally bifurcate the fore foot traction pad”, renders this claim a product-by-process claim. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the traction pads as disclosed by Shea, by utilizing pads stitched onto the sling as taught by Davenport, in order to replace pads when damaged.
They do not disclose a plurality of nodes.
However, Austin teaches yet another traction sling, wherein Austin teaches a plurality of nodes (20, Fig. 1-3) extending from the top side (12) of at least one of the fore foot area (see annotated Fig. 3 below), wherein the nodes (20) are configured to provide traction between the user's footwear and the unitary elastic sling (“configured to…sling” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).

    PNG
    media_image9.png
    457
    559
    media_image9.png
    Greyscale

Fig. 3-Examiner Annotated

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sling as disclosed by Shea in view of Davenport, by incorporating nodes in the forefoot as taught by Austin, in order to absorb forces when walking on certain terrain, such as rocks (Col. 3, lines: 30-39).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAKOTA MARIN/Examiner, Art Unit 3732 

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732